  Case 15-38891         Doc 73     Filed 11/08/18 Entered 11/08/18 07:03:21              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-38891
         TAMRA THORNTON-BELMER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/15/2015, and was converted to chapter 13 on 11/15/2015.

         2) The plan was confirmed on 03/23/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/07/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 10/25/2018.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-38891       Doc 73        Filed 11/08/18 Entered 11/08/18 07:03:21                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $5,551.26
       Less amount refunded to debtor                            $292.49

NET RECEIPTS:                                                                                     $5,258.77


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $230.67
    Other                                                                   $375.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,605.67

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
AARONS SALES AND LEASE           Unsecured         383.00           NA              NA            0.00       0.00
AARONS SALES AND LEASE           Unsecured      1,684.11            NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP           Unsecured         100.00           NA              NA            0.00       0.00
AMERICA S FINANCIAL CHOICE       Unsecured           1.00           NA              NA            0.00       0.00
AMERICA S FINANCIAL CHOICE       Unsecured           1.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured           1.00           NA              NA            0.00       0.00
AMERICAS FINANCIAL CHOICE        Unsecured           1.00      1,129.68        1,129.68           0.00       0.00
AMERICASH LOANS LLC              Unsecured      2,448.06       2,448.06        2,448.06           0.00       0.00
AT&T                             Unsecured           1.00           NA              NA            0.00       0.00
AT&T                             Unsecured           1.00           NA              NA            0.00       0.00
AT&T                             Unsecured           1.00           NA              NA            0.00       0.00
BLACK FINANCE                    Unsecured      8,000.00            NA              NA            0.00       0.00
CASH CITY LOANS                  Unsecured      3,065.15       5,137.55        5,137.55           0.00       0.00
CHARTER ONE BANK CHECKING AC     Unsecured         525.00           NA              NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured           1.00           NA              NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured           1.00           NA              NA            0.00       0.00
CITY OF BLUE ISLAND              Unsecured           1.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         500.00      1,750.46        1,750.46           0.00       0.00
COMCAST                          Unsecured           1.00           NA              NA            0.00       0.00
COMCAST                          Unsecured         620.00           NA              NA            0.00       0.00
COMCAST CHICAGO                  Unsecured         734.00           NA              NA            0.00       0.00
COMCAST CHICAGO SECONDS          Unsecured           1.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured      1,823.66       5,930.74        5,930.74           0.00       0.00
DJR GROUP LLC                    Unsecured           1.00           NA              NA            0.00       0.00
DR ARNOLD S MOROF & ASSOCIATE    Unsecured           1.00           NA              NA            0.00       0.00
ER SOLUTIONS                     Unsecured           1.00           NA              NA            0.00       0.00
ERAC LOMBARD                     Unsecured           1.00           NA              NA            0.00       0.00
EVERGREEN EMERGENCY SERVICES     Unsecured         379.80           NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      3,500.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      2,683.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      2,686.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-38891        Doc 73     Filed 11/08/18 Entered 11/08/18 07:03:21                 Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim       Principal      Int.
Name                              Class   Scheduled      Asserted      Allowed        Paid         Paid
FEDERAL LOAN SERVICES         Unsecured      3,456.00            NA           NA            0.00       0.00
FEDERAL LOAN SERVICES         Unsecured      4,023.00            NA           NA            0.00       0.00
FEDERAL LOAN SERVICES         Unsecured      5,373.00            NA           NA            0.00       0.00
FEDERAL LOAN SERVICES         Unsecured      2,000.00            NA           NA            0.00       0.00
FEDERAL LOAN SERVICES         Unsecured      1,729.00            NA           NA            0.00       0.00
FIRST CASH ADVANCE            Unsecured         256.00           NA           NA            0.00       0.00
FIRST RATE FINANCIAL          Unsecured           1.00           NA           NA            0.00       0.00
IL DEPART OF EMPLOYMENT SECUR Unsecured      1,448.50       1,448.50     1,448.50           0.00       0.00
IL DEPT OF HUMAN SERVICES     Unsecured      2,639.00            NA           NA            0.00       0.00
ILLINOIS LENDING CORP         Unsecured      1,188.70       1,188.70     1,188.70           0.00       0.00
INTERNAL REVENUE SERVICE      Unsecured            NA           0.87         0.87           0.00       0.00
INTERNAL REVENUE SERVICE      Priority       1,043.70       2,621.69     2,621.69        653.10        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured      8,867.70     14,247.08     14,247.08           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured           1.00           NA           NA            0.00       0.00
LANDMARK ASSETS RECEIVABLES M Unsecured     12,259.00     12,222.46     12,222.46           0.00       0.00
LITTLE COMPANY OF MARY HOSP   Unsecured           1.00           NA           NA            0.00       0.00
Mci                           Unsecured           1.00           NA           NA            0.00       0.00
MELANIE FITNESS CENTER        Unsecured           1.00           NA           NA            0.00       0.00
METROSOUTH                    Unsecured         127.00           NA           NA            0.00       0.00
METROSOUTH                    Unsecured         158.00           NA           NA            0.00       0.00
METROSOUTH                    Unsecured         206.00           NA           NA            0.00       0.00
NATIONAL CREDIT LENDERS       Unsecured         383.00        370.00       370.00           0.00       0.00
NICOR GAS                     Unsecured      1,088.41       1,429.41     1,429.41           0.00       0.00
NORTHWESTERN MEMORIAL HOSPIT Unsecured       2,500.00         603.57       603.57           0.00       0.00
OPPORTUNITY FINANCIAL LLC     Unsecured         573.01        142.63       142.63           0.00       0.00
PEOPLES ENERGY                Unsecured           1.00           NA           NA            0.00       0.00
PULMONARY CONSULTANTS         Unsecured         833.00           NA           NA            0.00       0.00
QUEST DIAGNOSTIC              Unsecured         150.00           NA           NA            0.00       0.00
SADINO FUNDING LLC            Unsecured            NA         913.96       913.96           0.00       0.00
SPRINT                        Unsecured           1.00           NA           NA            0.00       0.00
SPRINT                        Unsecured           1.00           NA           NA            0.00       0.00
TCF BANK                      Unsecured           1.00           NA           NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC     Unsecured            NA         666.86       666.86           0.00       0.00
US CELLULAR                   Unsecured      1,064.37            NA           NA            0.00       0.00
US DEPT OF ED FEDLOAN         Unsecured      4,000.00     20,181.10     20,181.10           0.00       0.00
VILLAGE OF BRIDGEVIEW         Unsecured         557.00           NA           NA            0.00       0.00
VILLAGE OF RICHTON PARK       Unsecured           1.00           NA           NA            0.00       0.00
WOW CHICAGO                   Unsecured           1.00           NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-38891         Doc 73      Filed 11/08/18 Entered 11/08/18 07:03:21                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,621.69            $653.10              $0.00
 TOTAL PRIORITY:                                          $2,621.69            $653.10              $0.00

 GENERAL UNSECURED PAYMENTS:                             $69,811.63                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,605.67
         Disbursements to Creditors                               $653.10

TOTAL DISBURSEMENTS :                                                                        $5,258.77


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/08/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
